People v Hines (2017 NY Slip Op 05396)





People v Hines


2017 NY Slip Op 05396


Decided on June 30, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 30, 2017

PRESENT: SMITH, J.P., CARNI, LINDLEY, DEJOSEPH, AND SCUDDER, JJ. (Filed June 30, 2017.) 


MOTION NO. (1037/15) KA 13-02162.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vTERRANCE B. HINES, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.